EXHIBIT 10.12 AMENDED AND RESTATED TRADEMARK LICENSE AGREEMENT, DATED NOVEMBER
2, 2000, BETWEEN GETTY PROPERTIES CORP. AND GETTY PETROLEUM MARKETING INC.

AMENDED AND RESTATED
TRADEMARK LICENSE AGREEMENT

                    THIS AMENDED AND RESTATED TRADEMARK LICENSE AGREEMENT
(together with all Schedules attached hereto and made a part hereof, this
“License Agreement”), effective as of the Restatement Effective Date (as defined
in the Master Lease (as hereinafter defined)), is entered into by and between:
Getty Properties Corp. (f/k/a Getty Realty Corp.) (hereinafter called “REALTY”),
a corporation organized and existing under the laws of the State of Delaware,
located at 125 Jericho Turnpike, Jericho, New York 11753; and Getty Petroleum
Marketing Inc. (together with any successors and permitted assignees,
hereinafter called “MARKETING”), a corporation organized and existing under the
laws of the State of Maryland, located at 125 Jericho Turnpike, Jericho, New
York 11753.

                    WHEREAS, REALTY is the owner of certain trademarks, service
marks and trade names that have been utilized in, among other businesses, the
motor fuels marketing business, as conducted in certain areas of the United
States (defined below as the Licensed Territory);

                    WHEREAS, REALTY has leased and subleased various motor fuels
outlet properties to MARKETING under certain net lease agreements, all of which
net lease agreements have been incorporated, consolidated, amended and restated
as of the date hereof pursuant to that certain Consolidated, Amended and
Restated Master Lease between REALTY, as landlord, and MARKETING, as tenant (as
so incorporated, consolidated, amended and restated, the “Master Lease”);

                    WHEREAS, REALTY licensed certain trademarks, service marks
and trade names to MARKETING for use in its marketing business pursuant to the
Trademark License

--------------------------------------------------------------------------------



Agreement between Getty Properties Corp. and MARKETING dated February 1, 1997
(the “Original License Agreement”) in the Original Licensed Territory (as
defined below);

                    WHEREAS, REALTY and MARKETING seek to amend and restate in
its entirety the Original License Agreement;

                    NOW, THEREFORE, in consideration of the foregoing and of the
mutual promises hereinafter set forth, the parties hereby amend, restate and
supersede the Original License Agreement in its entirety as follows:

 

 

 

 

1.

DEFINITIONS

                    A. “Affiliate” means any stockholder of MARKETING that
beneficially owns at least a majority of the then issued and outstanding capital
stock of MARKETING or any wholly-owned or majority-owned subsidiary of MARKETING
that are involved in the Marketing Business (as defined hereinafter).

                    B. “Branded Gasoline” means gasoline that is sold through a
Branded Outlet and is identified using any of the Licensed Marks.

                    C. “Branded Outlet” means a retail service station with
signage bearing any of the Licensed Marks and located in the Licensed Territory
that is, or is hereafter, owned or operated by MARKETING or persons that
sublicense the Licensed Marks from MARKETING pursuant to Paragraph 2C hereof.

                    D. “Licensed Marks” means the trademarks, service marks or
trade names listed on Schedule A attached hereto and as subsequently included
pursuant to Paragraph 6C hereof.

                    E. “Licensed Territory” means the following states and
district, as applicable, of the United States: Maine, New Hampshire, Vermont,
Massachusetts, Rhode Island,

2

--------------------------------------------------------------------------------



Connecticut, New York, New Jersey, Pennsylvania, Delaware, Maryland, Virginia
and the District of Columbia.

                    F. “Marketing Business” means: (i) the purchase, storage,
distribution, marketing, and sale of gasoline, diesel fuel and other related
products at wholesale and through terminals and a retail service station
network; (ii) the operation of convenience stores; and (iii) the purchase,
storage, transportation and sale of home heating oil to residential and
commercial customers in mid Hudson Valley, New York. By way of example,
“Marketing Business” does not include the real estate business previously
carried on by Getty Petroleum Corp., which is currently being carried on by
REALTY.

                    G. “Material Non-Monetary Default” means a material breach
or breaches of MARKETING’s obligations under this License Agreement that
reasonably would be expected to result in a significant and lasting diminution
of the value of the Licensed Marks in the Marketing Business.

                    H. “Original Licensed Territory” means the following states
of the United States: Maine, New Hampshire, Vermont, Massachusetts, Rhode
Island, Connecticut, New York, New Jersey, Pennsylvania, Delaware, Maryland,
Virginia and West Virginia.

 

 

 

 

2.

GRANT OF LICENSE

                    A. Subject to the terms and conditions set out herein,
REALTY grants to MARKETING an exclusive license to use the Licensed Marks in the
Licensed Territory in connection with its Marketing Business. The license shall
be royalty-free except for the royalty payments required to be made pursuant to
the Master Lease, which such payments are defined therein as the “Royalty Fee.”

3

--------------------------------------------------------------------------------



                    B. MARKETING and any Affiliate may use and continue to use
the name “Getty” in the name under which it incorporates, organizes or conducts
its business and its subsidiaries; provided that there is no likelihood of
confusion between MARKETING’s and its subsidiaries’ incorporated name and Getty
Properties Corp. or Getty Realty Corp., and that the use of the name “Getty” in
MARKETING’s or its subsidiaries’ incorporated name does not exceed REALTY’s
rights to the name “Getty”. The parties agree that the use by MARKETING and its
subsidiary of the incorporated names Getty Petroleum Marketing Inc. and Getty
Terminals Corp. does not create any likelihood of confusion. MARKETING or any
Affiliate may use the name “Getty” in combination with the name “Lukoil”, or any
variation thereof, and any other name under which OAO LUKOIL operates, or
subsequently operates, all or part of its operations, in the names under which
such entities incorporate, organize or conduct their respective businesses,
provided that such use of the name “Getty” does not exceed REALTY’s rights to
the name “Getty” and does not create a likelihood of confusion with Getty
Properties Corp. or Getty Realty Corp. The act of combining the name “Lukoil”,
or any stylistic variation thereof, or any other name with the name “Getty” or
using such combined name in commerce shall give no rights to REALTY to use the
names combined with “Getty”. Upon the request of MARKETING, REALTY shall execute
and deliver to MARKETING any consents that may be required from time to time by
the secretary of state or similar office of a state, commonwealth or other
jurisdiction in order for MARKETING or any Affiliate to use the name “Getty” in
the name under which it incorporates, organizes or conducts its business.
MARKETING accepts the license subject to the terms and conditions of this
License Agreement.

                    C. Subject to the consent of REALTY, which consent shall not
be unreasonably withheld or delayed, MARKETING may sublicense the Licensed Marks
to

4

--------------------------------------------------------------------------------



retailers or wholesalers of petroleum and other related products and operators
of convenience stores, including but not limited to service station retailers,
jobbers and distributors, but only subject to the terms and conditions of this
License Agreement, all of which shall be equally binding on the sublicensees. In
determining the reasonableness of a refusal to consent to a sublicense, the
parties shall be guided by the following considerations: (i) the parties shall
not knowingly take any action which would materially tarnish the image or cause
a material adverse impact on the value of the Licensed Marks; and (ii) the
parties shall not permit the indiscriminate proliferation of sublicensees which
would reasonably be expected to cause the Licensed Marks to lose significance as
a source of origin. In connection with any sublicense granted hereunder, the
sublicensee shall be required to agree in writing to be bound by and comply with
all terms and conditions of this License Agreement, except the obligation to pay
royalty fees under the Master Lease which shall remain an obligation of
MARKETING.

                    REALTY hereby consents to the sublicensing of the Licensed
Marks pursuant to this Paragraph 2C and authorizes MARKETING to make amendments
and revisions in those sublicenses that are not of a material nature.

                    D. Nothing in this License Agreement shall be construed as
restricting MARKETING’S ability to (i) purchase, store, distribute, market, or
sell gasoline, diesel fuel and other related products at wholesale and through
terminals and a retail service station network, (ii) to operate convenience
stores and (iii) to purchase, store, transport and sell home heating oil to
residential and commercial customers in Mid-Hudson Valley, New York, in the
Licensed Territory, in each case using any trademark, trade name or service mark
other than the Licensed Marks.

5

--------------------------------------------------------------------------------



 

 

 

 

3.

OWNERSHIP OF MARKS

                    MARKETING acknowledges REALTY’s ownership of the Licensed
Marks in the Licensed Territory. MARKETING agrees that it will do nothing
inconsistent with such ownership and that all use of the Licensed Marks by
MARKETING shall inure to the benefit of, and be on behalf of, REALTY. MARKETING
agrees that nothing in this License Agreement shall give MARKETING any right,
title or interest in the Licensed Marks other than the right to use the Licensed
Marks in accordance with this License Agreement. MARKETING agrees that it will
not attack the title of REALTY to the Licensed Marks or attack the validity of
the rights granted under this License Agreement.

 

 

 

 

4.

QUALITY STANDARDS

                    MARKETING agrees that the nature and quality of all services
rendered by MARKETING in connection with the Licensed Marks; all goods sold by
MARKETING under the Licensed Marks; and all related advertising, promotional and
other related uses of the Licensed Marks by MARKETING shall conform to
reasonable standards set by and be under the control of REALTY. MARKETING agrees
that the quality of all such services, goods, and advertising and promotional
materials associated with the Licensed Marks shall be of the same high-level
quality as previously associated with the Licensed Marks. MARKETING further
agrees that the quality of all such services, goods, and advertising,
promotional and other related uses of the Licensed Marks shall conform with the
standards, specifications, and instructions as established by REALTY or such
subsequent standards, specifications, or instructions reasonably comparable
thereto promulgated by MARKETING subject to the approval of REALTY, such
approval not to be unreasonably withheld or delayed. MARKETING shall be deemed
to have complied with the quality standards in existence from time to time under
this License Agreement so long as MARKETING maintains the physical condition of,
and the services provided through,

6

--------------------------------------------------------------------------------



Branded Outlets not materially worse than the physical condition and level of
service generally characteristic on the date hereof of retail service stations
of MARKETING and its sublicensees that use the Licensed Marks. Except as may be
required by law or as reasonably necessary to protect the Licensed Marks, REALTY
shall not set quality standards higher than those generally characteristic on
the date hereof of services rendered and goods sold through retail service
stations of MARKETING and its sublicensees that use the Licensed Marks. REALTY
shall not set quality standards for other licensees of the Licensed Marks that
are lower than those set for MARKETING from time to time during the term of this
License Agreement. Without limiting the generality of the foregoing, MARKETING
agrees to comply with the standards, specifications, and instructions set out in
Schedule B hereto, as may be modified from time to time in accordance with this
Paragraph 4. If MARKETING intends to use the Licensed Marks on a new product
within the ambit of a particular registration it shall request approval for such
new product from REALTY at least thirty (30) days prior to initiating such new
product use, and such approval shall not be unreasonably withheld by REALTY.
REALTY shall provide MARKETING with notice of approval or non-approval, as the
case may be, within thirty (30) days of the receipt of the notice with respect
to MARKETING’s intended new product; provided that REALTY shall be deemed to
have given such approval if REALTY fails to deliver to MARKETING any notice
within such 30-day period. If REALTY rejects any proposal to use any of the
Licensed Marks with a new product, then REALTY shall provide a reasonably
detailed explanation to MARKETING as to why REALTY found the proposed use of the
Licensed Marks unacceptable. MARKETING may resubmit to REALTY, and REALTY shall
give reasonable consideration to, an amended proposal for such new product.

7

--------------------------------------------------------------------------------



 

 

 

 

5.

QUALITY MAINTENANCE

                    MARKETING agrees to cooperate with REALTY in facilitating
REALTY’s control of the nature and quality of goods, services and related uses
associated with the Licensed Marks, to permit reasonable inspection of
MARKETING’s operations once in any four-month period during normal business
hours and upon ten day’s prior written notice, and to supply REALTY with
specimens of all uses of the Licensed Marks upon request. REALTY shall have no
right to inspect the books and records of MARKETING other than those books and
records reasonably related to the use of the Licensed Marks by MARKETING in
accordance with the terms of this License Agreement, and REALTY shall maintain
all such information in the strictest of confidence. MARKETING shall comply with
all applicable laws and regulations, including, but not limited to laws and
regulations applicable to the storage and sale of gasoline at Branded Outlets
and will obtain all appropriate government approvals pertaining to the sale,
distribution and advertising of goods and services covered by this License
Agreement. REALTY shall have the right to enter and inspect up to fifteen
Branded Outlets in any three-month period, which number, for purposes of
clarification, includes Branded Outlets operated by sublicensees of the Licensed
Marks. REALTY shall have the right to receive from MARKETING, upon request and
without charge, a reasonable number of samples of products sold by MARKETING as
well as labels, promotional materials, advertising materials, sales materials
and related materials using any of the Licensed Marks.

 

 

 

 

6.

FORM OF USE

                    A. MARKETING agrees to use the Licensed Marks only in the
form, manner and trade dress and with appropriate legends as reasonably
prescribed from time to time by REALTY, and not to use any other trademark,
trade name, trade dress, or service mark in combination with any of the Licensed
Marks without prior written approval of REALTY.

8

--------------------------------------------------------------------------------



REALTY hereby approves of the use of the Licensed Marks used in combination with
other trademarks, trade names, trade dress, or service marks set out in Schedule
C.

                    B. MARKETING shall submit to REALTY for prior approval all
new or revised labels that are a material departure from those presently used at
least sixty (60) days prior to initiating use of a revised or new label.
REALTY’s approval shall not be unreasonably withheld or delayed. REALTY shall
provide MARKETING with notice of approval or non-approval, as the case may be,
within thirty (30) days of the receipt of the notice with respect to MARKETING’s
intended new or revised label; provided that REALTY shall be deemed to have
given such approval if REALTY fails to deliver to MARKETING any notice within
such 30-day period. If REALTY rejects any proposal to use any new or revised
labels, then REALTY shall provide a reasonably detailed explanation to MARKETING
as to why REALTY found the proposed labels unacceptable, and MARKETING may
resubmit to REALTY, and REALTY shall give reasonable consideration to, any
amended proposal for such new or revised label.

                    C. If during the term of this Agreement REALTY owns or
obtains the right to use any trademark, service mark or trade name that
incorporates the name “Getty” and is associated with the Marketing Business,
REALTY promptly shall give written notice of such new trademark, service mark or
trade name to MARKETING, and upon the written request of MARKETING, such
trademark, service mark or trade name shall become a Licensed Mark.

 

 

 

 

7.

TRADEMARK NOTICES

                    MARKETING will utilize on its products bearing the Licensed
Marks, packaging and advertising, whatever lawful notice is reasonably requested
in writing by REALTY in order to protect the Licensed Marks and properly
designate REALTY’s legal ownership thereof. Without limiting the foregoing,
MARKETING agrees to utilize, where commercially practicable, a notice sufficient
to indicate that each of the utilized Licensed Marks is a registered trademark

9

--------------------------------------------------------------------------------



of Getty Properties Corp. If REALTY does not request a particular trademark
notice, MARKETING shall utilize such notice as in the opinion of its counsel is
appropriate in order to protect the Licensed Marks and properly designate
REALTY’s legal ownership thereof and the fact of registration thereof. However,
MARKETING shall advise REALTY of each such intended notice, and make any changes
thereto reasonably requested by REALTY.

 

 

 

 

8.

APPROVALS AND PROTECTION OF THE LICENSED MARKS

                    In discharging their respective rights and obligations with
respect to Paragraphs 4, 5, 6, or 7 above, the parties shall be guided by the
following consideration: The parties shall not knowingly take any action which
would materially tarnish the image or cause a material adverse impact on the
value of the Licensed Marks including, without limitation, the indiscriminate
proliferation of uses of the Licensed Marks which would cause any of the
Licensed Marks to lose significance as a source of origin. If there is any
dispute as to either party’s obligations with respect to Paragraphs 4, 5, 6, or
7 above, or the application thereof, the parties shall promptly consult to
resolve the matter. If the parties cannot resolve the matter, the dispute shall
be submitted to arbitration in accordance with Paragraph 15 below and the
arbitrator in that case shall be guided by the same considerations described
above in this Paragraph 8.

 

 

 

 

9.

CONFLICTING TRADEMARKS

                    MARKETING will not at any time adopt or use, without
REALTY’s prior written consent, any word, mark, or designation which is similar
or likely to be confused with any of the Licensed Marks.

10

--------------------------------------------------------------------------------



 

 

 

 

10.

FUTURE DOCUMENTS, RECORDING AND TRADEMARK MAINTENANCE

                    A. The parties agree to cooperate in the execution and
delivery, from time to time, throughout the term of this License Agreement, of
any documents that may be reasonably required or desirable to effectuate and
carry out the purpose and intent of this License Agreement. Such documents shall
include instruments required to file, renew, protect, perfect and/or maintain
the Licensed Marks and REALTY’s ownership therein, or to provide for the
granting of any license hereunder. Without limiting the generality of the
foregoing, REALTY shall enter MARKETING or its local designee or cause MARKETING
or its local designee to be entered as a registered user of the Licensed Marks
wherever necessary or desirable, and MARKETING and/or its local designee shall,
upon written request, execute such registered user agreements.

                    B. Except as provided in Paragraph 11B below with respect to
infringement of the Licensed Marks by third parties, REALTY shall take such
action as is reasonably required or desirable to obtain and maintain appropriate
protection, of the Licensed Marks applicable to MARKETING’s business. Except as
provided in Paragraph 11B below, with respect to infringement of the Licensed
Marks by third parties, REALTY shall bear the full cost of all trademark
filings, renewals, registered user entries and actions to protect, perfect or
maintain the Licensed Marks applicable to the Marketing Business, including the
attorney’s and local agent’s fees, taxes, government filing and other fees.

 

 

 

 

11.

INFRINGEMENT AND OTHER ACTIONS

                    A. The parties shall promptly notify each other of any claim
that is asserted, and of any action or proceeding that is threatened or
commenced, in which a third party (i) challenges MARKETING’s right to use any of
the Licensed Marks, (ii) alleges that any Licensed

11

--------------------------------------------------------------------------------



Mark infringes the trademark or trade name rights of such third party, or (iii)
in which the revocation, cancellation or declaration of invalidity of any of the
Licensed Marks is sought. REALTY and MARKETING shall consult with respect to
each such claim, action, or proceeding, the assertion of counterclaims thereto
and the settlement thereof and shall jointly defend, in the name of REALTY
and/or in the name of MARKETING, each such action or proceeding that is
commenced. If an action or proceeding brought by a third party concerns the
registrations and/or products of both REALTY and MARKETING, both REALTY and
MARKETING shall be responsible for their pro rata share of legal expenses
incurred in defending such action or proceeding, said pro rata share to be
determined by the proportion of products and/or registrations at issue in the
third party action or proceeding. If there is a disagreement as to the
appropriate pro rata share of legal expenses to be borne by each party, the
matter shall be submitted to arbitration in accordance with Paragraph 15 below.
If the claim or action concerns only products (other than claims pertaining to
the Licensed Marks) and/or registrations of MARKETING, MARKETING shall bear all
legal expenses incurred in defending such actions and proceedings and bear all
damages and costs, if any, recovered by the third party.

                    B. REALTY and MARKETING will each undertake commercially
reasonable efforts to learn of any unauthorized uses of the Licensed Marks.
Promptly upon receiving notice or knowledge thereof, the parties shall notify
each other of any infringement or other violation by a third party of any of the
Licensed Marks. REALTY and MARKETING shall consult with respect to any such
infringement, and any action or proceeding, including opposition and
cancellation actions, that may be brought against such infringement. REALTY
shall exercise its discretion with respect to taking appropriate action
including the bringing of

12

--------------------------------------------------------------------------------



actions at REALTY’s expense in the name of REALTY and/or MARKETING, but shall
not be obligated to take any action or institute any proceedings. If such action
or proceeding is commenced by REALTY, it shall promptly notify MARKETING and
MARKETING shall cooperate, including the defense of counterclaims, and REALTY
shall bear the expenses of MARKETING except for fees charged by any attorneys
retained solely by MARKETING in connection with such cooperation. MARKETING
shall be given an opportunity to participate with counsel of its choice bearing
its own legal and other costs.

                    In the event that REALTY determines not to commence such
action or proceeding at its expense, it shall promptly notify MARKETING.
MARKETING may then, at its expense, initiate such action or proceedings in its
capacity as a licensee of such Licensed Marks, provided however, that MARKETING
must obtain the prior written approval of REALTY regarding commencement of such
action, such consent not to be unreasonably withheld. The foregoing
notwithstanding, in the event of any unauthorized use of the Licensed Marks by
one of MARKETING’S sublicensees, MARKETING shall undertake efforts to cause the
unauthorized use to stop. In the event those efforts are unsuccessful, MARKETING
shall, at its expense, initiate such action or proceedings in its capacity as a
licensee of such Licensed Marks with respect to such unauthorized use. REALTY
shall cooperate with MARKETING in any such proceeding or action, including the
defense of any counterclaims, and MARKETING shall bear the expenses of REALTY,
except for fees charged by any attorneys retained solely by REALTY in connection
with such cooperation. REALTY may, if not a party, join in, with counsel of its
own choice, bearing its own legal and other costs. The party bringing any action
or proceeding under this sub-paragraph (B) shall keep the other party informed
of the proceedings and give the other party an opportunity to participate in any
settlements, but the final decision whether to

13

--------------------------------------------------------------------------------



settle the action or proceeding shall be made by the party bringing the action
or proceeding, subject to the approval of REALTY (if not a party), such approval
not to be unreasonably withheld. If within ten (10) business days or such
shorter time period as shall be reasonably practicable under the circumstances
REALTY does not approve a proposed settlement recommended by MARKETING in good
faith, REALTY shall be deemed to have taken over responsibility for the action
or proceeding, including subsequent legal fees, awards against REALTY or
MARKETING and expenses relating thereto. No settlement by either party shall
bind the other to make any payment or suffer any loss of existing or future
rights without such other party’s consent, which shall not be unreasonably
withheld. Any recovery in such action or proceeding shall be applied first to
reimburse the party or parties for its or their legal expenses in maintaining
such action or proceeding. The excess shall belong to the party maintaining the
action or proceeding at the time such recovery is awarded. If the action is
brought jointly and the recovery is not sufficient to reimburse REALTY and
MARKETING for their legal expenses in such action, the unreimbursed portion of
such legal expenses shall be borne equally by each party.

 

 

 

 

12.

TERM

                    This License Agreement shall continue in force and effect
until fifteen years from the effective date of this License Agreement unless
sooner terminated as provided for herein. This License Agreement shall be
automatically renewed when and to the extent that the Master Lease is extended.
All extended terms of this License Agreement shall be coterminous with the
Master Lease.

 

 

 

 

13.

TERMINATION AND BREACH

                    This License Agreement shall be terminated upon (a) the
voluntary filing by MARKETING of a bankruptcy petition or an involuntary
bankruptcy proceeding having been

14

--------------------------------------------------------------------------------



commenced and not stayed or terminated within 120 days of such commencement or
(b) the termination of the Master Lease in accordance with its terms. REALTY
shall have the right to terminate this License Agreement upon the determination
that a Material Non-Monetary Default has occurred, as provided in this Paragraph
13, and such Material Non-Monetary Default has not been cured by MARKETING
within one year of such determination or within thirty (30) days of such
determination if the breach giving rise to such Material Non-Monetary Default is
the commingling of Branded Gasoline as described in Section 1 of Schedule B
attached hereto. REALTY’s only remedy with respect to breaches by MARKETING
other than Material Non-Monetary Defaults shall be to seek damages or injunctive
relief. In the event of any breach or threatened breach of this License
Agreement or a claimed Material Non-Monetary Default, notice shall be given and
the parties shall promptly consult in good faith to cure such breach, with the
party at fault being given an adequate period of time to remedy the matter. If
such breach or claimed Material Non-Monetary Default is not cured within sixty
(60) days of the notice, the matter may be submitted to arbitration in
accordance with Paragraph 15 below, which may include a determination whether a
material breach or Material Non-Monetary Default, as the case may be, has
occurred and/or been cured. In the event the arbitrator determines that a
material breach has occurred, the arbitrator shall not be authorized to
terminate this License Agreement but shall be authorized to issue any other
order or award any other relief deemed appropriate, including, without
limitation, injunctive relief.

 

 

 

 

14.

EFFECT OF TERMINATION

                    Upon termination of this License Agreement, MARKETING agrees
(a) to immediately discontinue all use of the Licensed Marks and any term
confusingly similar thereto, and to delete the same from its corporate or
business name; (b) to cooperate with REALTY or its appointed agent to apply to
the appropriate authorities to cancel any recording of this License

15

--------------------------------------------------------------------------------



Agreement from all government records; (c) to use reasonable best efforts to
destroy or cause the destruction of all printed materials and signs bearing any
of the Licensed Marks; (d) that all rights in the Licensed Marks and the good
will connected therewith shall remain the property of REALTY; (e) to cause all
sublicenses to terminate; and (f) to use reasonable best efforts to cause all
sublicensees to immediately discontinue all use of the Licensed Marks and any
term confusingly similar thereto, and to delete the same from their respective
business names, if applicable. Notwithstanding the foregoing, MARKETING and its
sublicensees may continue to sell all goods bearing any of the Licensed Marks on
packaging in inventory at the time this License Agreement is terminated for a
period of 30 days.

 

 

 

 

15.

ARBITRATION

                    Any controversy or claim arising out of, or relating to,
this License Agreement or its interpretation, performance or nonperformance or
any breach thereof, which the parties are unable to resolve between themselves,
shall first be submitted to a single arbitrator who shall be knowledgeable in
marketing and trademark matters. The arbitrator shall be mutually appointed by
the parties, and shall not be bound by rules of the American Arbitration
Association, but shall adopt such procedures as shall appear appropriate to
expedite decision making, in order that disputes may be resolved within
commercially reasonable time periods. If the parties cannot agree on the
selection of the arbitrator, the arbitrator shall be selected by The American
Arbitration Association. Each party shall bear its own costs in any such
proceeding. The decision of the arbitrator shall be final and binding upon the
parties and may be enforced in any court of competent jurisdiction.

 

 

 

 

16.

REPRESENTATIONS AND WARRANTIES

                    REALTY hereby represents and warrants to Marketing that: (a)
REALTY has title to the Licensed Marks in the Licensed Territory free and clear
of any liens and

16

--------------------------------------------------------------------------------



encumbrances; (b) to REALTY’s knowledge, the Licensed Marks do not infringe any
trademark or other proprietary or intellectual property right of any third
party; (c) REALTY has the right, power and authority to enter into this License
Agreement and to perform all of REALTY’s obligations hereunder; (d) REALTY has
not granted to any third party a license for the Licensed Property that would
conflict with the rights granted to MARKETING hereunder; and (e) to REALTY’s
knowledge the Licensed Marks are the only trademarks, service marks or trade
names that incorporate the name “Getty” in the Marketing Business.

 

 

 

 

17.

GENERAL PROVISION

                    A. Assignability: This license may be assigned by either
party to the successor in interest or assignee of substantially all of its
business or assets, or the surviving party of any merger or consolidation to
which it is a party provided that the assignee of any assignment assumes all the
assignor’s obligations hereunder. Without the prior written consent of REALTY,
MARKETING shall be permitted to assign this License Agreement to any
majority-owned subsidiary of MARKETING or a wholly-owned subsidiary of Lukoil
Americas Corporation, provided that the Master Lease is also assigned to any
such subsidiary. Apart from any assignment permissible under the preceding
sentences of this paragraph 16A, MARKETING may not otherwise, assign the license
granted herein or the obligations undertaken herein without the prior written
consent of REALTY, which consent shall not be unreasonably withheld or delayed.

                    B. Notices: Any notice, approval, consent or other
communication required or permitted hereunder shall be in writing and shall be
given by personal delivery or telecopy, with acknowledgement of receipt, or by
prepaid registered mail, return receipt requested, addressed to the party at its
address first above written, to the attention of its General Counsel, or to any
other address that either party may subsequently designate, by notice in
accordance with

17

--------------------------------------------------------------------------------



this paragraph. Notices and other communications hereunder shall be deemed
effective one (1) day after dispatch, if personally delivered or telecopied, and
three (3) days after dispatch, if posted, subject to proof of delivery.

                    C. Waiver: The waiver by any party of a breach or default of
any provision of this License Agreement by the other party shall not constitute
a waiver by such party of any succeeding breach of the same or other provision;
nor shall any delay or omission on the part of either party to exercise or avail
itself of any right, power or privilege that it has or may have hereunder,
operate as a waiver of any such right, power or privilege by such party.

                    D. Governing Law: This License Agreement shall be governed
by, subject to and construed under the laws of the State of New York.

                    E. Unenforceability: In the event that any term, clause or
provision of this License Agreement shall be construed to be or adjudged
invalid, void or unenforceable, such term, clause or provision shall be
construed as severed from this License Agreement, and the remaining terms,
clauses and provisions shall remain in effect.

                    F. Association: The parties, by this License Agreement, do
not intend to create a partnership, principal/agent, master/servant,
franchisor/franchisee, or joint venture relationship, and nothing in this
License Agreement shall be construed as creating such a relationship between the
parties. The parties agree that this License Agreement does not create any
franchise relationship between them that is subject to the provisions of the
Petroleum Marketing Practices Act or any similar state or local government law.

                    G. Counterparts: This License Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, and all
such counterparts together shall constitute one and the same instrument.

18

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this License
Agreement to be executed as of the day and year first above written.

 

 

 

 

GETTY PROPERTIES CORP. (f/k/a Getty Realty Corp.)

 

 

 

 

By: 

(SIGNATURE) [i00097-set2img001_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 

 

 

 

GETTY PETROLEUM MARKETING INC.

 

 

 

 

By: 

(SIGNATURE) [i00097-set2img002_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 

 

 

19


--------------------------------------------------------------------------------



SCHEDULE A

TRADEMARK AND SERVICE MARKS
AND REGISTRATION NUMBERS

 

 

1.

Trade Names

Getty Petroleum Marketing Inc.
Getty Supply Corp.
Getty Terminals Corp.

 

 

2.

Trademarks, Service Marks and Registration Numbers

GETTY (Plain Lettering) Registration
No. 958,055

GETTY & DESIGN (Helvetic Script)
Registration No. 947,471

G & DESIGN (Helvetic Script)
Registration No. 957,175

GETTY PREMIUM
Registration No. 1,030,492

GETTY...THE VALUE LEADER IN FINE GASOLINES...AND MORE!
Registration No. 1,628,635

GETTY MART & DESIGN
Registration No. 1,480,165

GETTYMART...THE VALUE LEADER IN FINE PRODUCTS...AND MORE!
Registration No. 1,714,174

GETTY EXPRESS CHARGE
Registration No. 1,742,185

GETTY FLEET SMART
Registration No. 1,956,050

G (STYLIZED)
Registration No. 2,029,061

S-1

--------------------------------------------------------------------------------



GETTY
Registration No. 2055644

GETTY AND DESIGN
Registration No. 2034027

“DV2”
Registration No. 1,680,938

POWER TEST & DESIGN
Registration No. 932,015

POWER TEST
Registration No. 933,404
Registration No. 917,523

POWER TEST IN RECTANGLE
Registration No. 1,297,298

POWER TEST SHOWN DIAGONALLY
Registration No. 1,298,066

KWIK FARMS & DESIGN
Registration No. 1,288,389

S-2

--------------------------------------------------------------------------------



SCHEDULE B

STANDARDS AND SPECIFICATIONS

 

 

 

1.

Commingling

 

 

 

 

MARKETING shall not mix, and shall not permit any of its sublicensees of the
Licensed Marks to mix, any other product with Branded Gasoline or mix one grade
of Branded Gasoline with another grade of Branded Gasoline or adulterate it in
any way, except that, with TM’s written consent, MARKETING and its sublicensees
may blend Unleaded Regular Branded Gasoline and Premium Branded Gasoline so as
to achieve a mid-grade of gasoline. MARKETING shall not use, and shall not
permit any of its sublicensees of the Licensed Marks to use, the Licensed Marks
in connection with the storage, handling, dispensing or sale of any adulterated,
mixed or substituted products.

 

 

 

2.

Trademark Protection

 

 

 

 

(a)

MARKETING shall not sell gasoline or other petroleum products under the Licensed
Marks that does not meet the quality standards established and in effect from
time to time pursuant to this License Agreement,

 

 

 

 

(b)

MARKETING will not allow or permit any sublicensees of the Licensed Marks to
sell gasoline or other petroleum products under the Licensed Marks that do not
meet the quality standards established and in effect from time to time pursuant
this License Agreement.

 

 

 

3.

Exclusivity

 

 

 

 

(a)

MARKETING shall not sell gasoline other than Branded Gasoline at Branded
Outlets.

 

 

 

 

(b)

MARKETING will not allow or permit any sublicensees of the Licensed Marks to
sell gasoline other than Branded Gasoline at Branded Outlets.

 

 

 

4.

Unleaded Gasoline

 

 

 

 

(a)

MARKETING acknowledges that it shall be its responsibility that unleaded Branded
Gasoline is not contaminated and meets the specifications of all governmental
authorities. It shall not mix or allow unleaded Branded Gasoline to be mixed
with any gasoline containing lead,

 

 

 

 

(b)

MARKETING agrees that it will defend, indemnify and hold TM harmless from and
against all present and future claims, demands, suits, proceedings, and
litigation arising out of any alleged liability for MARKETING’S or its
sublicensees’ storage of unleaded Branded Gasoline in or through any container,
tank, pump, pipe or other element of its gasoline storage or distribution system
or

S-3

--------------------------------------------------------------------------------




 

 

 

 

 

the introduction of leaded gasoline into any motor vehicle tank or compartment
which is labeled “UNLEADED GASOLINE ONLY.” MARKETING further agrees that it
will, on TM’s demand, promptly pay all losses, costs, damages, obligations,
judgments, fines, penalties, expenses and fees suffered or incurred by TM by
reason of any such claims, demands, suits, actions, proceedings, or litigation,
except those which are caused by the sole negligence of TM or its employees.

 

 

 

 

(c)

To the extent reasonable necessary to assure compliance with relevant Federal
Environmental Protection Agency Regulations pertaining to unleaded gasoline,
MARKETING will seek representations and warranties from suppliers of gasoline to
be sold by MARKETING or any sublicensee as unleaded Branded Gasoline that such
gasoline is in compliance with relevant Federal Environmental Protection Agency
Regulations pertaining to unleaded gasoline.

 

 

 

 

(d)

MARKETING shall sample and test, or cause to be sampled and tested, the lead
content of gasoline to be sold as unleaded Branded Gasoline with commercially
reasonable frequency. In the event that MARKETING discovers any contamination,
MARKETING shall take commercially reasonable efforts to inspect and correct any
deficiency in its gasoline storage and handling facilities.

 

 

 

5.

Minimum Standards

 

 

 

 

MARKETING recognizes that it is in the interest of the parties to this License
Agreement for MARKETING to affirmatively conduct its business to reflect
favorably on the parties and to further promote public acceptance of the
Licensed Marks. In recognition of such objectives, MARKETING agrees to and cause
its Branded Outlets to be operated during the term of the License Agreement in
accordance with the minimum standards set forth in this Paragraph 5:

 

 

 

 

(a)

Branded Outlets

 

 

 

 

 

(i) If (x) a Branded Outlet is abandoned or unoccupied for a period of 30 days
other than as a result of on-going construction at such Branded Outlet or (y) a
Branded Outlet is in material breach of the minimum quality standards
established from time to time in accordance with this License Agreement and such
Branded Outlet has not been brought into substantial compliance with such
minimum quality standards within 30 days of written notice thereof (or MARKETING
has taken, and is then continuing to take, reasonable and meaningful steps to
correct any such deficiency), then in each such case MARKETING will cause, upon
written demand by TM, signage bearing any of the Licensed Marks to be covered or
removed, at MARKETING’S option, at such location(s) promptly, but no later than
within 15 days following the date of the demand. Such covering or removal will
be the expense of MARKETING. If Getty identification is not covered or removed
within such time, TM may, in addition to any other right it has, cause the

S-4

--------------------------------------------------------------------------------




 

 

 

 

 

covering or removal and charge MARKETING’s account, which shall reimburse TM.

 

 

 

 

 

(ii) MARKETING shall, and shall use its reasonable best efforts to cause each
sublicensees of the Licensed Marks, at such operator’s expense paint all station
and marketing equipment for the dispensing of products, covered by this
Agreement, in colors and designs approved by TM. Should the exterior appearance
of any of the Branded Outlets require painting and the same is reasonably
determined by TM to be detrimental to the Licensed Marks and if MARKETING has
not painted after 20 days prior written notice, TM, at its option, shall have
the right to paint such Branded Outlet and charge MARKETING, which shall
reimburse TM.

 

 

 

 

 

(iii) Upon termination of this License Agreement, MARKETING shall forthwith
obliterate and discontinue the use of Getty’s color schemes.

 

 

 

 

(b)

MARKETING’S Operations

 

 

 

 

 

(i) MARKETING will maintain its place of business inside and out, including
storage tanks, warehouse buildings, loading racks, improvements and facilities
thereon, in a good, clean, neat, safe, painted, operative and condition
generally characteristic of facilities of a similar type, age and style and in
accordance with all applicable laws, rules and regulations.

 

 

 

 

 

(ii) MARKETING will maintain all automotive equipment used in its business in
good, clean, safe, painted, operative and condition generally characteristic of
facilities of a similar type, age and style and in compliance with all
applicable laws, rules, and regulations. Said equipment will be identified in
accordance with TM’s identification specifications as may be issued from time to
time.

 

 

 

 

 

(iii) In the conduct of its operations, MARKETING will take reasonable action to
promote the Licensed Marks and the branded products they represent and not
operate its business in a manner detrimental to the Licensed Marks.

 

 

 

 

 

(iv) In the conduct of its operations, MARKETING will provide prompt, efficient,
courteous and diligent service to Branded Outlets and other customers.

 

 

 

 

(c)

Branded Outlets Operated or Served By MARKETING

 

 

 

 

 

(i) Premises including buildings, rest rooms, driveways, sidewalks, grass or
planting areas, and storage areas will be maintained inside and out in good,
clean, neat, safe and healthful condition with all necessary painting and
repairs being made thereto.

 

 

 

 

 

(ii) Branded Outlets will be equipped to provide services comparable with retail
outlets of similar type, age and style. All equipment will be kept neat, clean

S-5

--------------------------------------------------------------------------------




 

 

 

 

 

and in good repair. Pumps and dispensers which dispense Branded Gasoline or
other products bearing the Licensed Marks shall be properly identified with the
appropriate Licensed Mark decals and other decals which may be required by
applicable laws, rules and regulations. The Licensed Marks will be kept clean,
in good repair and painted when required according to TM’s specifications.

 

 

 

 

 

(iii) MARKETING’s operators or retailers, including employees at retail outlets
served by MARKETING, will at all times present a good personal appearance,
observe clean, neat and safe working habits, render prompt, courteous and honest
treatment to customers and take reasonable action to promote the Licensed Marks
and the branded products they represent.

 

 

 

The standards set forth above are subject to the provisions contained set forth
in Paragraph 4 of the License Agreement.

S-6

--------------------------------------------------------------------------------



SCHEDULE C

LICENSED MARKS USED IN COMBINATION WITH OTHERS

WEX (Wright Express)
Uni-Marts
MBNA MasterCard
GasCard
Signs in conjunction with American Express, MasterCard, et al.

S-7

--------------------------------------------------------------------------------